 Case 1:20-cv-05272-NLH Document 14 Filed 07/08/20 Page 1 of 2 PageID: 111



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
JOHNNY CHAPARRO,               :
                               :
          Petitioner,          :    Civ. No. 20-5272 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
DAVID ORTIZ,                   :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Johnny Chaparro
45304-424
Unit 5752
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

Craig Carpenito, United States Attorney
John Francis Basiak, Assistant United States Attorney
U.S. Attorney's Office
402 E. State Street, Room 430
Trenton, NJ 08608

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Johnny Chaparro filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241 seeking

relief under the Coronavirus Aid, Relief, and Economic Security

Act, Pub. L. No. 116-136, § 12003(b)(2) (2020), (“CARES Act”),

see ECF No. 1 (petition); and
 Case 1:20-cv-05272-NLH Document 14 Filed 07/08/20 Page 2 of 2 PageID: 112



     WHEREAS, the Court ordered the United States to answer the

petition, see ECF No. 8; and

     WHEREAS, the United States submitted its answer on June 9,

2020, ECF No. 11; and

     WHEREAS, Petitioner filed a letter asking for additional

time to prepare his response to the answer, ECF No. 12,

     THEREFORE, IT IS on this       2nd       day of July, 2020

     ORDERED that Petitioner’s request for additional time, ECF

No. 12, is granted.    Petitioner may have until July 20, 2020 to

submit his response; and it is finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                              s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                    2
